                                                                                                     E-FILED
                                                             Wednesday, 07 November, 2018 01:54:29 PM
                                                                           Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
______________________________________________________________________________
CATHERINE A. HELCK,                       )
                                          )
                  Plaintiff,              )
      v.                                  )     Case No. 17-CV-2130
                                          )
PRESENCE HOSPITAL PRV,                    )
                                          )
                  Defendant.              )

                                            ORDER

       A Report and Recommendations (#21) was filed by the Magistrate Judge in the above cause

on October 10, 2018. More than fourteen (14) days have elapsed since the filing of the

Recommendation and no objections have been made.            See 28 U.S.C. § 636(b)(1).       The

Recommendation of the Magistrate Judge is, therefore, accepted by the court. See Video Views, Inc.

v. Studio 21, Ltd, 797 F.2d 538 (7th Cir. 1986).

        IT IS THEREFORE ORDERED THAT:

       (1) The Report and Recommendation (#21) is accepted by this court.

       (2) Plaintiff’s case is DISMISSED for lack of prosecution pursuant to Federal Rule of Civil

Procedure 41(b). The Motion to Compel (#20) is MOOT.

       (3) This case is terminated.

                        ENTERED this 7th day of       November , 2018.

                                       s/ COLIN S. BRUCE
                                      U.S. DISTRICT JUDGE
